                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 DAIGLE & ASSOCIATES,            ET AL.,          )
                                                  )
                             PLAINTIFFS           )
                                                  )
 V.                                               )       CIVIL NO. 1:17-CV-34-DBH
                                                  )
 FARM FAMILY CASUALTY                             )
 INSURANCE COMPANY,                               )
                                                  )
                             DEFENDANT            )

                 ORDER AFFIRMING RECOMMENDED DECISION
                        OF THE MAGISTRATE JUDGE

       On December 19, 2018, the United States Magistrate Judge filed with the

court, with copies to counsel, his Recommended Decision on Defendant’s Motion

for Summary Judgment. (ECF No. 51.) The time within which to file objections

expired on January 2, 2019, and no objections have been filed.                          In his

Recommended Decision, the Magistrate Judge notified the parties that failure to

object would waive their right to de novo review and appeal. (ECF No. 51 at 22.)

       It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The defendant’s motion for summary judgment is

GRANTED    IN PART:    Judgment is ENTERED for the defendant on Count I of the

plaintiffs’ Complaint. The plaintiffs’ motion to dismiss Counts II and III of the

Complaint is GRANTED.1 The defendant’s motion for summary judgment as to




1 In footnote 2, the Recommended Decision incorrectly refers to a stipulation of dismissal as to

Counts V through VIII of the Complaint. The stipulation of dismissal covered Counts IV through
VII.
Count II of the defendant’s Counterclaim is GRANTED and Denied as to Count I

of the defendant’s Counterclaim.

      SO ORDERED.

      DATED THIS 10TH DAY OF JANUARY, 2019

                                        /S/D. BROCK HORNBY
                                        D. BROCK HORNBY
                                        UNITED STATES DISTRICT JUDGE




                                                                           2
